Citation Nr: 1141445	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  08-23 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral plantar fasciitis and pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from November 1986 to November 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The RO in Waco, Texas, currently has jurisdiction of the claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before it can decide the issue on appeal.  

In the rating action on appeal, service connection for bilateral plantar fasciitis and pes planus was granted with a noncompensable rating effective December 1, 2007.  The noncompensable rating was assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5278-5276 (2011).  

The Veteran has been afforded two VA compensation and pension (C&P) examinations.  The first was in June 2007, prior to his discharge from service, and the second was in May 2008.  Neither examination took into consideration both of the diagnostic codes used to evaluate the disability.  It addition, it has been over three years since the Veteran's feet were last examined.  

When a Veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the Veteran's current condition, the VA's duty to assist includes providing a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).  In light of the foregoing, the Board finds that the Veteran should be afforded a contemporaneous VA examination for the purpose of ascertaining the current severity of his service-connected bilateral plantar fasciitis and pes planus.  

As the claim is being remanded for the foregoing reason, the RO/AMC should also determine whether the Veteran has received any treatment related to his feet since his November 2007 discharge from service.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical care providers who treated him for bilateral plantar fasciitis and pes planus since December 2007.  After securing the necessary release, the RO should obtain these records.

2.  After completion of the foregoing, schedule the Veteran for a VA foot examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the requested examination.  All necessary tests should be conducted. 

The examiner should identify all residuals attributable to the Veteran's service-connected bilateral plantar fasciitis and pes planus. 

The examiner should indicate whether or not there is moderate pes planus, bilateral or unilateral weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet.  

The examiner should also indicate whether or not there is pes cavus, bilateral or unilateral great toe dorsiflexed, some limitation of dorsiflexion at ankle, definite tenderness under metatarsal heads.  

The examiner should determine the degree of severity of the Veteran's bilateral plantar fasciitis and pes planus (i.e., moderate, moderately severe, or severe). 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached. 

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an 

expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


